Citation Nr: 1726993	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-24 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable disability rating for left ear hearing loss.

4.  Entitlement to a compensable disability rating for malunion of the right mandible, formerly status post fracture, right jaw.

5.  Entitlement to a compensable disability rating for malunion of the left mandible, formerly status post fracture, left jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating for malunion of the right mandible, formerly status post fracture, right jaw; and entitlement to a compensable disability rating for malunion of the left mandible, formerly status post fracture, left jaw, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1989 rating decision, the RO denied service connection for right ear hearing loss; the Veteran did not perfect an appeal.

2.  Additional evidence has been received since the June 1989 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for right ear hearing loss.

3.  The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss is related to in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  The June 1989 rating decision that denied service connection for right ear hearing loss is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

2.  New and material evidence has been received since June 1989 rating decision that denied service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 .  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 .  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A June 1989 rating decision denied service connection for bilateral hearing loss because the Veteran's February 1989 VA examination revealed his bilateral hearing was within normal limits.  In other words, there was no medical evidence of a current disability for VA rating purposes.  See 38 C.F.R. § 3.385.  The relevant evidence of record at that time included the Veteran's service treatment records and the February 1989 VA examination report.  The Veteran was notified of the June 1989 rating decision and of his appellate rights by letter dated June 21, 1989.  He submitted a timely notice of disagreement, and the RO issued a statement of the case December 1989.  Thereafter, the Veteran submitted a substantive appeal in October 1990, which was not timely.  See Letter from the RO to the Veteran, dated November 5, 1990.  As such, the June 1989 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016). 

The RO again denied service connection for right ear hearing loss in a March 2007 rating decision based upon a January 2007 VA examination revealing that the Veteran did not have a hearing loss disability in his right ear.  See 38 C.F.R. § 3.385.  However, new and material evidence was received within one year of that decision, consisting of a January 2008 VA examination report which showed that the Veteran had a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  As such, the March 2007 rating decision is not final.  See 38 C.F.R. § 3.156(b).  

Since the time of the last final rating decision in June 1989, additional relevant evidence, to include VA examinations documenting bilateral sensorineural hearing loss, has been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for right ear hearing loss is reopened.

As noted, the Veteran has been shown to have a current right ear hearing loss disability.  A VA examiner in January 2007 provided a medical opinion relating the Veteran's hearing loss to his in-service noise exposure, which is conceded.  The Veteran was awarded service connection for left ear hearing loss on the basis of this opinion, but right ear hearing loss was denied because a current disability was not shown at the time.  Just one year later, right ear hearing loss was shown to be present on VA examination in January 2008.  More recently, there is a March 2015 VA medical opinion finding no relationship between the Veteran's right ear hearing loss and his military service.  The Board finds that the evidence for and against the claims is at least in equipoise. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154 (b); 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

In light of the award for service connection for right ear hearing loss, the Veteran must be afforded a current VA examination to assess the severity of his now service-connected bilateral hearing loss.  A current VA examination is also necessary for the right and left mandible disabilities, as described below.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from October 2016 forward.

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  The claims folder, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner in conjunction with the examination report.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.   Schedule the Veteran for an appropriate VA examination to evaluate his right and left mandible disabilities.   The claims folder, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner in conjunction with the examination report.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should determine whether or not the Veteran has arthritis of the jaw.  

The examiner should specify the range of motion for the inter-incisal range (in mm.) and the range of the lateral excursion (in mm.).  If limited motion is demonstrated, an opinion as to any increased functional loss due to painful use, weakness, excess fatigability, and/or incoordination of such affected part should be rendered.  

The examiner must test the range of motion of the right and left mandible in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also assess whether there is any malunion or nonunion of the mandible(s) and characterize any such abnormality as slight, moderate, or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


